Title: Orders to Colonel John Cadwalader, 12 December 1776
From: Washington, George
To: Cadwalader, John



Head Quarters—Trenton Falls Decemb. 12 1776

You are to post your Brigade at and near Bristol—Col. Nixons Regiment to continue where it is at Dunkes ferry—but if you find from Reconnoitering the ground or from any movements of the Enemy that any other disposition is necessary youl make it accordingly without waiting to hear from me, but to acquaint me of the alterations and the reasons for it as soon as possible. Youl establish the Necessary Guards—and throw up some little Redoubts at Dunkes ferry, and the different passes in the Meshanome—Pay particular attention to Dunkes ferry as its not improbable something may be Attempted there—Spare no pains or expence to get intelligence of the Enemies motions and intentions—Any promises made or sums Advanced shall be fully complied with & discharg’d—Keep proper Patroles going from Guard to Guard—Every piece of intelligence you Obtain worthy Notice send it forward by express—If the Enemy Attempt a landing on this side, youl give them all the Opposition in your power—Should they land between Trenton falls and Bordentown ferry—or anywhere above Bristol and you find your force quite unequal to their force—give them what Opposition you can at Meshannemay ferry & fords—In a word you are to give them all the Opposition you can without hazzarding the loss of your Brigade[.] Keep a good Guard over such Boats as are not Scuttled or renderd unfit for use—Keep a good lookout for Spies—endeavor to magnify your Numbers as much as possible.
Let the Troops always have three days provision cookt before hand—Indeavor to keep your Troops as much together as possible Night & Day—that they may be ever in readiness to March upon the shortest Notice—Youl consult with the Comodore of the Gallies and endeavor to form such an Arrangement as will most effectually Guard the River—To your discretion and prudence I submit any further regulations and recommend the greatest degree of Vigilance.
If you should find yourself unable to defend the pass[e]s on the Meshaname or the Enemy should rout you from your Post, you are to repair to the Strong ground near Germaintown unless you have Orders from me or some other General Officer to the contrary.

Be particularly Attentive to the Boats & Vessels and suffer no person to pass over to the Jerseys without a permit. Given at Head Quarters Trenton Falls—the 12 day of December 1776.

Go: Washington

